Title: Mary Smith Cranch to Abigail Adams, 8 November 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree November 8th 1785
     
     Although I have written so largly to you by the last vessels that Saild I cannot bear to let another go without a few Lines. I have not yet receiv’d your Letters by Charles Storer. He is not come to Boston. I am anxious to receive them. I want to know what it is, whether any thing in particular has happen’d to make my Neice take such a determin’d part with regard to a certain Gentleman. He is very jealous that I have acquainted you with some of his conduct which he knows I cannot approve. He is mistaken. I have been too much affraid of making mischief to do it, and I plainly perceiv’d that he would do his own Business for himself, without the assistance of any body else. You have not told me whether you receiv’d a Letter from me by Mr. Bulfinsh, that is the only one in which I ever mention’d his ditaining cousins Letters for a long time from her Friends. I know not whether Mrs. Guild would have ever got hers if I had not accidintly Seen them and told her that he had Some for her. She Sent for them often but he would neither Send them, nor go to see her although he was in Boston three weeks of the time out of the month he detain’d them. At last She talk’d to Mr. Wibird about it, and got him to ask him what he meant. Betsey was present when he did. He first ask’d him whether he had a Letter for Mrs. Guild. He colour’d up to his ears, but after Some time, in a mumbling manner he Said yes. “And why do you not give it to her?” “I have a particular reason for not doing it.” “It must be a very particular one indeed or it will not excuse you from a charge of breach of trust.” The next day He sent two to her by Cousin Tommy. The first which I saw had the Seal broke, that She never receiv’d, so She told me the other day. He would have serv’d Cousin Betsy Palmer in the same manner If Betsy Cranch had not insisted upon his telling her whether he had one or not. He open’d his Pacquit in the room with us. This was the first he receiv’d in the Spring. Cousin Betsy was present. We Saw five or Six Letters. He said there was but one of them for him. He gave Betsy Cranch one. We ask’d him if there was not one for Cousin Betsy. He would not answer, but carried them all into his chamber. I thought there was one for her and told my Betsy to make him Say whether there was or not. “He did not know but there was.” He look’d a little vex’d but went up and got it. You cannot wonder if after this we could not place any confidences in him. He has conduct’d Strangly towards the Germantown Family ever Since last winter, has not been there above there three times since, and he may have Spoken to Cousin Betsy Six times but not more, and all this for nobody knows what that I can find out. I could tell you more but as you are not like to be any further connected with him, I will let him alone: I have not Seen him Since his chagrine. His officce has been shut up and he in Boston for five weeks. The court has sat two of them. I know no more about his business than you do. If cousin knew how he had show’d her Letters about she would be very angry. He has I hear been reprov’d for it by some of the young Fellows he show’d them too. His answer was “He was so proud of Miss A’s Letters that he could not help it.” Did he mean (when he told cousin that he had written by the way of Amsterdam) that he had written to her before the first october Letters? He told me and others that he never had written her one before, and that he had reciev’d Six from her before she could have had one from him. I ask’d him what excuse he had made for himself. He Said none, and that he would not let her know that he had reciev’d one of hers if he did not think other people would tell her. How he does delight to plague Those he thinks he can?
     The Doctor has written you upon the subject but he poor man has had his Hands and Heart full ever Since he reciev’d your Letters. Our good Aunt Tufts after a most distressing Sickness which She bore with a patience and fortitude which would have Surpriz’d you has exchang’d this troublesome World for one where all Tears will be wip’d from her Eyes. She so earnestly long’d for her release that her dearest connections could not wish for her staying longer here. She dy’d last Lords day evening about half after six o clock. I follow’d her to the Grave and saw her deposited by the side of our dear Parents. It Was a solemn scene to me. The Doctor behaves like a saint. His son is so softend that he made us a visit the day after, and has promiss’d to repeat them. The poor have lost a Friend indeed but no one has met with so great a Loss as Lucy Jones. She is much affected.
     Your Mother Hall is well. We have had several Sudden Deaths within a week in this Parish. Hannah Whits Husband, The widdow Crane and Sally Brackit a Daughter of James Brackit. She was sick but three days of a Putred Fever, you may remember her Blooming countinance. Your Neighbours are well. Esters mother spent an afternoon with me a few days sinc. Cousin Charles Billy and Lucy have been to Haverhill to see their Friends: Betsy is there yet. They are all well. Cousin John very Studious, and is a mere recluse. He however went with Miss Peggy and Betsy to Newburry and Spent two days at Mr. Daultons, and pleass’d enough they were. Betsy will write you all about it.
     Do not read any more of this Letter to any body than you find necessary. I do not wish to prejudice any body, but you know not how uneasey all of us have been, for the Happiness of your Family, and yet every Body was affraid to Speak. Before he receiv’d her last Letter he had written her a very long one. I wonder if he has Sent it. I wish you could see it if he has. He is so suspicious of me that I believe I am not very favourably mention’d in it. I must repeat He has no reason for it. I have been his Friend as far as he would let me be so, but Surely I owe more to you than to him.—Mr. Cranch will send you Some chocalate by Capt. Young if he can get him to take it.
     Cousin Charles behaves well at college. I have got a surtout of cousin Johns alter’d for him and Tommy has taken his. I am going to get Some worsted stocking for them. Do you know that Cousin John has Sixty five pair of Stockings Thread cotton and Silk and not one pair of them have the Heels lin’d or run? We have been fixing a reasonable number for him and have put by the others till they are worn out. I am asham’d to send you this without copying it but my pen is so bad and my time So short that I cannot do it.
     I do not know of another vessel to Sail for England this fall. If there Should be one I shall write again. I believe you have reciev’d more from me than from any one else. I feel as if I wanted to be always Scribling to you. Give my Love to Mr. Adams and my dear Niece and believe me at all times your affectionate Sister
     
      M. Cranch
     
     